DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/5/2022 has been received and entered in to the case. 
	Claims 8, 10, 12-15, 19 and 21 have been canceled, claims 23-27 are newly added, and claims 1-7, 9, 11, 16-18, 20 and 22-37 have been considered on the merits. All arguments have been fully considered. 
	Response to Amendment
	Upon the instant amendment, the claim rejection under 35 USC §112, a new matter rejection, is withdrawn. 
	 The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 based on Kim, Brady, Styanova and Rungarunlert has been withdrawn due to the instant amendment. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Haiyan Liu on 6/29/2022.

The application has been amended as follows: 
	Claim 3: canceled
	Claim 16: delete hyphens in front of “generating” in line 3 and “applying/administering” in line 5
	Claim 17: replace “which is a cosmetic method or which is a medical treatment method” with “wherein said method is a cosmetic method or a medical treatment method”
	Claim 20: canceled
	Claim 22: canceled
	Claims 1-2, 4-7, 9, 11, 16-18 and 23-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Kim et al. which discloses a method of generating iPSCs using protein extract comprising IL-6 along with other transcriptional factors for dedifferentiating fibroblasts into iPSCs. The instant amendment utilizes a transitional phrase of “consisting of” for the claimed method to exclude any additional factors other than IL-6 added in a serum-free medium in order to generate iPSCs from fibroblasts. The claimed invention is not obvious over the combined teachings of Kim, Brady, Styanova and Rungarunlert.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632